OPINION — AG — QUESTION: " MAY THE COUNTY TREASURER, AS TREASURER OF A SCHOOL DISTRICT, REFUSE TO REGISTER A WARRANT DRAWN AGAINST FUNDS WHICH REPRESENT PROCEEDS FROM THE SALE OF BONDS VOTED BY SUCH SCHOOL DISTRICT FOR THE PURPOSE OF REPAIRING SCHOOL BUILDING AND REPAIRING SCHOOL SITE, WHERE THE WARRANT IS ISSUED IN PAYMENT OF LABOR FOR DRILLING A WELL (WATER) ON SAID SCHOOL SITE? ", ANSWER: THE COUNTY TREASURER SHOULD NOT REFUSE TO REGISTER SAID WARRANT. CITE: 62 O.S.H. 475, 62 O.S.H. 477, 70 O.S.H. 15-1 (IMPROVEMENT OF SCHOOL SITE) (J. H. JOHNSON)